                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Francisco K. Avoki,                               )           C/A No. 0:19-324-SAL-PJG
                                                  )
                               Plaintiff,         )
                                                  )
v.                                                )
                                                  )                     ORDER
City of Chester, South Carolina; Police           )
Department of Chester, South Carolina; Hy-        )
Gloss Paint & Body Shop, Inc.; Cpl. Robert        )
Martz; Ptl. Tyler Covington; Does I-XXX;          )
George Caldwell,                                  )
                                                  )
                               Defendants.        )
                                                  )

       This is a civil rights action filed by Plaintiff, Francisco K. Avoki. By order dated January

10, 2020, the court severed claims filed by Prisca Avoki and William Avoki from this matter.

(ECF No. 74.) As explained in that order, this matter concerns only Francisco Avoki’s claims that

the City of Chester and Hy-Gloss Paint & Body Shop, Inc. violated his civil rights in 2018 by

impounding or towing his vehicles in retaliation for filing a previous lawsuit.

       Francisco Avoki seeks leave of the court to file a proposed second amended complaint.

(ECF No. 51.) In his proposed second amended complaint, Francisco Avoki seeks to add claims

and defendants related to a tax sale of his house; the arrest of his son, William Avoki; and the

conditions of William Avoki’s confinement.

       The court concludes that Francisco Avoki’s claims about the tax sale of his house or

William Avoki’s arrest and confinement are not proper in this case. See Rule 20(a)(2) (providing

a plaintiff may bring a claim against multiple defendants if “any right to relief is asserted against

them jointly, severally, or in the alternative with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences; and any question of law or fact common to all

                                             Page 1 of 4
defendants will arise in the action.”); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011)

(providing that where a plaintiff fails to observe the requirements of Federal Rule of Civil

Procedure 20(a)(2) with respect to joinder of parties, unrelated claims against different defendants

belong in separate lawsuits, and the action may be severed into separate lawsuits, or the improperly

joined defendants may be dismissed). Accordingly, Francisco Avoki’s motion to amend his

complaint, as proposed, is denied.

       However, Francisco Avoki’s motion is denied without prejudice to file a second amended

complaint with respect to the impounding and towing of his vehicle. Francisco Avoki may not

include claims related to the tax sale of his house,William Avoki’s arrest and confinement,

or any other claims that have been severed by the court.1 Francisco Avoki is reminded that an

amended complaint replaces the original complaint and should be complete in itself. See Young

v. City of Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal

quotation marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure §

1476 (3d ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading

it modifies and remains in effect throughout the action unless it subsequently is modified. Once

an amended pleading is interposed, the original pleading no longer performs any function in the

case . . .”). Therefore, any second amended complaint should include all of Francisco Avoki’s

claims and allegations about the towing of his vehicles, subject to the limitations imposed by the

court in the order severing the cases and in this order.



       1
         Francisco Avoki is again warned that only appointed counsel may file documents on
behalf of William Avoki. Pursuant to Federal Rule of Civil Procedure 11, any pleading, written
motion, or other paper filed on behalf of William must be signed by appointed counsel. Therefore,
Francisco Avoki may not file claims or make legal arguments on behalf of William Avoki.

                                             Page 2 of 4
         Plaintiff is hereby granted fourteen (14) days from the date this order is entered (plus three

days for mail time) to file a second amended complaint pursuant to Federal Rule of Civil Procedure

15(a).

         IT IS SO ORDERED.

                                                __________________________________________
January 16, 2020                                Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE

         Plaintiff’s attention is directed to the important WARNING on the following page.




                                              Page 3 of 4
      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 4 of 4
